Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Henry Coleman petitions for a writ of mandamus, alleging the district court has refused to review a motion that he filed pursuant to Hazel-Atlas Glass Co. v. Hartford-Empire Co., 322 U.S. 238, 64 S.Ct. 997, 88 L.Ed. 1250 (1944). He seeks an order from this court directing the district court to review his motion. Our review of the docket sheet reveals that the district court considered' the motion and dismissed it as unsubstantiated on January 7, 2009. Accordingly, because the district court has recently acted on Coleman’s motion, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.